Name: 1999/47/EC: Commission Decision of 8 January 1999 amending Decisions 94/432/EC, 94/433/EC, 94/434/EC and 95/380/EC laying down detailed rules for the application of Council Directives 93/23/EEC, 93/24/EEC and 93/25/EEC on the statistical surveys to be carried out on pig, bovine animal, sheep and goat livestock and production (notified under document number C(1998) 4541)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  farming systems;  agricultural activity
 Date Published: 1999-01-20

 Avis juridique important|31999D00471999/47/EC: Commission Decision of 8 January 1999 amending Decisions 94/432/EC, 94/433/EC, 94/434/EC and 95/380/EC laying down detailed rules for the application of Council Directives 93/23/EEC, 93/24/EEC and 93/25/EEC on the statistical surveys to be carried out on pig, bovine animal, sheep and goat livestock and production (notified under document number C(1998) 4541) Official Journal L 015 , 20/01/1999 P. 0010 - 0013COMMISSION DECISION of 8 January 1999 amending Decisions 94/432/EC, 94/433/EC, 94/434/EC and 95/380/EC laying down detailed rules for the application of Council Directives 93/23/EEC, 93/24/EEC and 93/25/EEC on the statistical surveys to be carried out on pig, bovine animal, sheep and goat livestock and production (notified under document number C(1998) 4541) (1999/47/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/23/EEC of 1 June 1993 on the statistical surveys to be carried out on pig production (1), as last amended by Directive 97/77/EC (2), and in particular Article 1, Article 6(3) and Article 8(2),Having regard to Council Directive 93/24/EEC of 1 June 1993 on the statistical surveys to be carried out on bovine animal production (3), as last amended by Directive 97/77/EC, and in particular Article 1(3), Article 6(3) and Article 8(2),Having regard to Council Directive 93/25/EEC of 1 June 1993 on the statistical surveys to be carried out on sheep and goat production (4), as last amended by Directive 97/77/EC, and in particular Article 1(4), Article 7(2) and Article 10(2),Whereas, Directive 97/77/EC amended Directives 93/23/EEC, 93/24/EEC and 93/25/EEC concerning the frequency and the reference periods of the statistical surveys to be carried out on pig, bovine animal and sheep and goat production;Whereas, Commission Decisions 94/432/EC (5), 94/433/EC (6) and 94/434/EC (7) of 30 May 1994, as amended by Commission Decision 95/380/EC (8) of 18 September 1995, lay down detailed rules for the application of Council Directives 93/23/EEC, 93/24/EEC and 93/25/EEC;Whereas, according to the new rules resulting from Directive 97/77/EC the Decisions 94/432/EC, 94/433/EC and 94/434/EC have to be amended especially when concerning the reference periods of the surveys;Whereas, those Member States whose pig population is less than three million heads may be authorised to carry out only one pig survey per year and at different dates;Whereas, Member States whose bovine animal population makes up only a small percentage of the overall population of the Community may be authorised to dispense altogether with one of the two surveys in May/June or November/December;Whereas the Member States may, at their request, be authorised to provide the prescribed breakdown by herd size classes and the breakdown at regional level for the final results of even-numbered years and/or for those of a given month of the year;Whereas applications have been made by the Member States for the types of authorisation mentioned below;Whereas the results of the surveys compiled in Finland at regional level shall be harmonised with the NUTS 2 nomenclature;Whereas the results of the sheep and goat surveys compiled in Belgium at regional level shall be simplified at NUTS 1 level;Whereas the envisaged measures of this Decision are in line with the opinion of the Standing Committee on Agricultural Statistics set up by the Council Decision 72/279/EEC (9),HAS ADOPTED THIS DECISION:Article 1 Decision 94/432/EC shall be amended as follows:1. in Article 5:(a) paragraph 1. 'April and August` shall be replaced by 'April and August or May/June`;(b) paragraph 2. shall be replaced by the following:'Pursuant to the second subparagraph of Article 1(2) of Directive 93/23/EEC the Member States listed in point (b) of Annex IV are authorised to carry out the survey once a year in April, May/June, August or November/December.`;(c) paragraph 4. 'April and August` shall be replaced by 'April or May/June or August`.2. in Annex I the text:>TABLE>shall be replaced by:>TABLE>.3. in Annex II, footnote (a) shall read:'(a) Breakdown optional for B, DK, NL, S`.4. in Annex IV:(a) point (a) 'April and August` shall be replaced by 'April and August or May/June`;(b) point (b) 'to dispense altogether with the April and August surveys` shall be replaced by 'to carry out the survey once a year`;the text 'Ireland` shall be added.(c) point (c) the headings:>TABLE>,shall be replaced by the headings:>TABLE>;(d) point (d) 'April or August` shall be replaced by 'April or May/June or August`.The headings:>TABLE>,shall be replaced by the headings:>TABLE>.Under the heading 'May/June` 'Germany` shall be added.(e) point (e) under the heading 'in even years` 'Germany` shall be deleted.Under the heading 'a given month of the year` 'Belgium, May` and 'Germany, May` shall be added. The text 'Denmark, June` shall be replaced by 'Denmark, May` and 'Netherlands, May` shall be replaced by 'Netherlands, April`.Article 2 Decision 94/433/EC shall be amended as follows:1. in Article 7(2) 'December` shall be replaced by 'November/December`.2. in Annex II the text:>TABLE>,shall be replaced by:>TABLE>.3. in Annex III, footnote (a) shall read:'(a) Breakdown optional for B, DK, NL, S`.4. in Annex V:(a) points (b) and (c) 'December` shall be replaced by the text 'November/December`;(b) point (d) the text 'Germany` shall be added;(c) point (e) under the heading 'in even years` 'Germany` shall be deleted,under the heading 'May/June` 'Germany` shall be added.Article 3 Decision 94/434/EC shall be amended as follows:1. in Annex II:(a)>TABLE>shall be replaced by>TABLE>.(b)>TABLE>,shall be replaced by the text>TABLE>;2. in Annex III, table 1, footnote (b) shall read:'(b) Optional for B, D, NL, S`.in Annex III, table 2, footnote (c) shall read:'(c) Optional for B, D, NL, S`.3. in Annex V point (b) the text 'Germany` shall be deleted.Article 4 This Decision is addressed to the Member States.Done at Brussels, 8 January 1999.For the CommissionYves-Thibault DE SILGUYMember of the Commission(1) OJ L 149, 21. 6. 1993, p. 1.(2) OJ L 10, 16. 1. 1998, p. 28.(3) OJ L 149, 21. 6. 1993, p. 5.(4) OJ L 149, 21. 6. 1993, p. 10.(5) OJ L 179, 13. 7. 1994, p. 22.(6) OJ L 179, 13. 7. 1994, p. 27.(7) OJ L 179, 13. 7. 1994, p. 33.(8) OJ L 228, 23. 9. 1995, p. 25.(9) OJ L 179, 7. 8. 1972, p. 1.